Citation Nr: 0519703	
Decision Date: 07/20/05    Archive Date: 08/03/05

DOCKET NO.  04-19 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to aid and attendance benefits for the veteran's 
spouse.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel



INTRODUCTION

The veteran served on active military duty from October 1950 
to May 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating action of the 
Department of Veterans Affairs Regional Office (RO) in San 
Juan, the Commonwealth of Puerto Rico.  Specifically, in that 
decision, the RO denied the issue of entitlement to aid and 
attendance benefits for the veteran's spouse.  


FINDINGS OF FACT

1.  By a rating action entered in September 2003, the RO 
denied the issue of entitlement to aid and attendance 
benefits for the veteran's spouse.  

2.  Following receipt of notification of the September 2003 
decision, the veteran perfected a timely appeal of the RO's 
denial of this aid and attendance claim.  

3.  After the veteran perfected a timely appeal of his claim 
for aid and attendance benefits for his wife, the Board was 
notified of his death.  

4.  The veteran's appeal of the RO's September 2003 denial of 
the aid and attendance claim was pending before the Board at 
the time of his death.  


CONCLUSION OF LAW

The Board does not have jurisdiction to adjudicate the 
veteran's appeal for aid and attendance benefits for his 
wife.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As previously noted in this decision, the veteran perfected a 
timely appeal with respect to his claim for aid and 
attendance benefits for his wife.  Thereafter, but prior to 
the Board's rendering of a final decision of this issue, the 
Board received notification of the veteran's death.  In 
particular, according to the Certification Of Death received 
at the Board in July 2005, the veteran died on October 4, 
2004 at the age of 78 years.  

In such circumstances, when a claimant perfects an appeal to 
the Board as to an adverse determination with regard to his 
or her entitlement to disability compensation benefits under 
chapter 11 of title 38 of the United States Code, and then 
dies before the appeal can be adjudicated, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
the determination appealed is rendered a nullity.  Smith 
v. Brown, 10 Vet. App. 330, 333-334 (1997).  Therefore, 
lacking a viable underlying decision by the agency of 
original jurisdiction, the Board cannot proceed to adjudicate 
the appeal.  In short, the Board does not have jurisdiction 
to do so.  Smith at 334; 38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.1302 (2004).  

In the present case, the RO, by the September 2003 rating 
action, denied the issue of entitlement to aid and attendance 
benefits for the veteran's spouse.  Asserting that this 
benefit was warranted, the veteran perfected a timely appeal 
of the RO's denial.  Unfortunately, the veteran died before 
the Board had an opportunity to adjudicate his appeal.  

Pursuant to applicable rules as noted above, the veteran's 
death operates to deprive the Board of the jurisdiction 
required to proceed with an adjudication of his claim.  The 
veteran's appeal must therefore be dismissed.  In reaching 
this determination, the Board intimates no opinion as to the 
merits of the claim or any derivative claim which might be 
brought by a survivor of the veteran.  


ORDER

The appeal for aid and attendance benefits for the veteran's 
spouse is dismissed.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


